287 F.2d 570
TRANSPORT WORKERS UNION OF AMERICA, AFL-CIO, LOCAL No. 514, et al.v.AMERICAN AIRLINES INC., a corporation.
No. 6493.
United States Court of Appeals Tenth Circuit.
Nov. 4, 1960.

Ungerman, Grabel, Ungerman, Leiter & Unruh, Tulsa, Okl., and Asher W. Schwartz, New York, City, for appellants.
Hess Crossland and James R. Ryan, Tulsa, Okl., Loyd Benefield, Oklahoma City, Okl., and Arthur M. Wisehart, New York City, for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed on application of appellants.